GAYNOR, J.
The plaintiff was employed by the defendant as architectural draughtsman, and provided by it with a room upstairs in its building known as the Grand Central Station, New York City, *526where its passenger trains come in and go out. He was hurt by the negligence of the elevator man, also employed by the defendant,, while being carried up to his room by the elevator in said building,, which is used by all of the employés of the defendant who work in.rooms or offices in the said building. The plaintiff and the elevator-man were fellow servants. Ross v. N. Y. Cent. & H. R. R. Co., 5 Hun, 488, affirmed 74 N. Y. 617, without opinion; McDonald v. Simpson Crawford Co., 114 App. Div. 859, 100 N. Y. Supp. 269; Wright v. N. Y. Cent. & H. R. R. Co., 25 N. Y. 564; Vick v. N. Y. Cent. & H. R. R. Co., 95 N. Y. 267, 47 Am. Rep. 36; Spees v. Boggs, 198 Pa. 112, 47 Atl. 875, 52 L. R. A. 933, 82 Am. St. Rep. 792.
The judgment should be affirmed.
■Judgment and order affirmed, with costs. All concur.